Case 1:19-cv-05641-VSB Document 45-11 Filed 03/30/20 Page 1 of 3
FILED: NEW YORK COUNTY CLERK 11/09/2011                                      INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 165    1:19-cv-05641-VSB Document 45-11 Filed 03/30/20 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 3      11/09/2011
Case 1:19-cv-05641-VSB Document 45-11 Filed 03/30/20 Page 3 of 3
